DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 9,595,974 B1), in view of Wang et al. (US 9,991,801 B2).
Regarding Claim 1, Pereira et al. teaches in Figure 2 a device, comprising: 
a multi-level ramp generator configured to provide a first ramp, a second ramp, and a third ramp (311 through 31N); but does not explicitly disclose the details of a comparison logic circuit.
Wang et al. teaches in Figure 1 a comparison logic circuit coupled to the multi-level ramp generator (132 receives two inputs at + and – to compare), the comparison logic circuit configured to: 
compare each of the first, second, and third ramps to an input signal to be amplified (where Vcomp is equivalent to each of 311 through 31N); 
provide a first pulse width modulated (PWM) signal responsive to the comparison of the first ramp to the input signal (as outputted by 132); 
provide a second PWM signal responsive to the comparison of the second ramp to the input signal (as outputted by 132); 
provide a third PWM signal responsive to the comparison of the third ramp to the input signal (as outputted by 132); 
provide a first masked PWM signal by masking the second PWM signal with a first masking clock signal, the first masking clock signal derived from a ramp clock signal for the second ramp (signal received at S of 238, 240); 
provide a second masked PWM signal by masking the third PWM signal with a second masking clock signal, the second masking clock signal derived from a ramp clock signal for the third ramp (signal received at S of 238, 240); and 
provide control signals to an output stage of an amplifier responsive to the first PWM signal, the first masked PWM signal, and the second masked PWM signal (using LO and HO, as outputted to 120 in 100; see also Figure 4).  
It would have been obvious to one of ordinary skill in the art to use the comparison logic of Wang et al. with each of the first through third ramp signals of Pereira et al. for the purpose of generating control signals to achieve better transient response.  Wang et al.: Col. 3, lines 22-24 and Col. 4, lines 62-63.

Regarding Claim 2, Pereira et al. and Wang et al., as a whole, teaches all the limitations of the present invention, wherein Pereira et al. further teaches the device, wherein the multi-level ramp generator includes: 
a first ramp generator having a first ramp generator output and configured to provide the first ramp at the first ramp generator output (311), wherein the first ramp is a sawtooth voltage waveform having a first common mode voltage and a first peak-to-peak voltage (see sawtooth waveform of 311); 
a second ramp generator having a second ramp generator output and configured to provide the second ramp at the second ramp generator output (312), wherein the second ramp is a sawtooth voltage waveform having a second common mode voltage and a second peak-to-peak voltage (see sawtooth waveform of 312); and 
a third ramp generator having a third ramp generator output and configured to provide the third ramp at the third ramp generator output (31N), wherein the third ramp is a sawtooth voltage waveform having a third common mode voltage and a third peak-to-peak voltage (see sawtooth waveform of 31N).  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose, teach or suggest the device, wherein a frequency of the second ramp is approximately equal to a frequency of the third ramp, and the frequency of the third ramp is approximately double a frequency of the first ramp, in combination with all the other claimed limitations.
Claim 4 is objected to for depending from Claim 3.

Regarding Claim 5, the prior art does not disclose, teach or suggest the device, wherein the comparison logic circuit includes: 
a first flip flop having a first flip flop output, a first flip flop clock input, and a first flip flop D input, the first flip flop clock input configured to receive an inverse of the ramp clock signal for the second ramp, the first flip flop D input configured to receive a ramp clock signal for the first ramp, and the first flip flop configured to provide the first masking clock signal at the first flip flop output; and 
a second flip flop having a second flip flop output, a second flip flop clock input, and a second flip flop D input, the second flip flop clock input configured to receive an inverse of the ramp clock signal for the third ramp, the second flip flop D input configured to receive the ramp clock signal for the first ramp, and the second flip flop configured to provide the second masking clock signal at the second flip flop output;
in combination with all the other claimed limitations.
Claim 6 is objected to for depending from Claim 5.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849